                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

RIZWAN C.,

                Petitioner,                                       Civ. No. 19-17656(KM)

        v.

WILLIAM ANDERSON,                                                 MEMORANDUM AND ORDER

                Respondent.



        Petitioner. Rizwan C.) is an immigration detainee currently held at Essex County

Correctional Facility, in Newark, New Jersey. Acting pro se, he filed, on September 5,2019, a

petition for writ of habeas corpus, under 28 U.S.C.       § 2241, as well   as an application to proceed

in/bnnapuuperis. As an initial matter, leave to proceed in this Court in fonnapauperis is

authorized. See 28 U.S.C.     §   1915.

        Petitioner challenges the duration and propriety of his present immigration detention and

seeks immediate release or, alternatively, a bond hearing before an immigration judge. Under

Rule 4 of the Rules Governing       §   2254 Cases (applied in this proceeding under Rule 1(b) of the

Rules Governing    §   2254 Cases), this Court has examined the petition and determined that

dismissai without receiving an answer and the underlying record is not warranted.

        Accordingly, IT IS this 9th day of September 2019

        ORDERED that petitioner’s application to proceed in fonnapauperis. (DE 1-1). is

granted; and it is further




I
         Consistent with guidance regarding privacy concerns in social security and immigration cases by
the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, Petitioner is identified herein only by his first name and last initial.
        ORDERED that the Clerk shall serve copies of the petition (DE 1) and this memorandum

and order upon respondents by regular mail, with all costs of service advanced by the United

States; and it is further

        ORDERED that the Clerk shall forward a copy of the petition (DE I) and this

memorandum and order to the Chie1 Civil Division, United States Attorney’s Office, at the

following email address: USANJ-HabeasCasesusdoj.gov; and it is further

        ORDERED that, within forty-five (45) days of the entry of this memorandum and order,

respondents shall file and serve an answer that (I) responds to the allegations and grounds in the

petition and (2) includes all afiirnrntive defenses respondents seek to invoke; and it is further

        ORDERED that respondents shall tile and serve with the answer certified copies of all

documents necessary to resolve petitioner’s claim(s) and affirmative defenses; and it is further

        ORDERED that within forty-five (45) days of receipt of the answer, petitioner may file a

reply to the answer; and it is further

        ORDERED that within seven (7) days of petitioner’s release, by parole or othenvise, as

well as any change in the basis for petitioner’s immigration detention, respondents shall

electronically file a written notice of the same with the Clerk.




                                                              K yIN MCNULTY
                                                              United States District Judge
